Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status:
Claims 2-5 and 35 have been cancelled.
Claims 9-34 and 36-49 are withdrawn from consideration.
Claims 1 and 6-8 are under examination.

Specification
The abstract of the disclosure is objected to because the abstract must be on a separate sheet. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Correction is required.  See MPEP § 608.01(b).

Withdrawn rejections
Applicant's amendments and arguments filed 2/3/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2, 6 and 7 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Modak et al. (WO 2006074359; Foreign patent citation #5 on the IDS filed 6/15/15). Applicant has amended claim 1 to overcome this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 6 states that the silver oxide complex can be formed from one or more metal oxides consisting of copper, zinc, titanium, gold, nickel and tin oxide. This is a product-by-process type of limitation and the claim thus provides for transmutation of copper, zinc, titanium, gold, nickel and tin into silver. However, these are different atomic elements and converting one metal into another is alchemy. Applicant has not shown how this can be done in a laboratory setting. Accordingly, the claim is inoperative. The claim will be examined as it reads on just zinc oxide as it immaterial to the examination of a product as to how to obtain the zinc oxide. The Examiner suggests cancelling the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 introduces new matter. The specification does not disclose how to form silver oxide complex from one or more metal oxides consisting of copper, zinc, titanium, gold, nickel and tin oxide. The limitation was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sternoff et al. (US 20130022643 filed July 22, 2011).
The applied reference has a common inventor (William Wingfield) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
silver oxide complex (100 ppm is equivalent to 0.01%) by preparing a liquid composition by mixing citric acid, a carboxylic acid, with chitosan with a dispersed silver oxide slurry in water at high speed for 30-45 minutes, which inherently produces a homogenous dispersion, to form a colorless and odorless silver oxide chelate, which is therefore a stable complex suspension and further add the polyol propanediol or optionally propylene glycol as the carrier to suspend the chelated silver oxide particles ultimately in a concentration of between 0.1 to 5 wt% which is greater than 0.001% (Example 1, [0109-0112]). The silver oxide inherently provides antimicrobial, antibacterial and/or antiviral properties to the polyol-based liquid composition.
	Further regarding instant claim 1, since the same materials are used by Sternoff et al. as claimed by Applicant and Sternoff et al. do not report any precipitate, then there is no precipitate formed. 
	Further regarding instant claim 1, the aqueous solution is inherently alkaline as disclosed by Applicant in [0079]: “In part this is due to the hydration of the silver
oxide powder in deionized water prior to any chelation and the fact that this causes the silver oxide powder to form a thin and alkaline slurry…”
	Regarding instant claim 6, this is a product-by-process claim and Sternoff et al. disclose a silver oxide complex as instantly claimed. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Response to Arguments:
	Applicant asserts that “the polyol solution of the (now newly) claimed invention does not require the use of chitosan”. However, the instant claims are open to the inclusion of other elements and do not exclude chitosan. Accordingly, the disclosure of Sternoff et al. still anticipates the claimed subject matter. 
	Applicant asserts that “the invention of Sternoff, et. al, which is well known to the applicants, involves the making of an anti-chafing balm that relies on a composition that is completely different than the solution provided by the (now newly) claimed invention.” Respectfully, the Examiner does not agree because the Examiner is not relying on the finished product balm disclosed by Sternhoff et al. but rather on the carrier composition that is produced before mixing with the balm composition as disclosed in [0112] (Examiner added emphasis):

    PNG
    media_image1.png
    555
    687
    media_image1.png
    Greyscale

At the point before blending, the artisan has the instantly claimed polyol-based liquid composition in hand, which anticipates instant claims 1 and 6.
 

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sternoff et al. (US 20130022643 filed July 22, 2011).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image2.png
    654
    1443
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
	With further regard to instant claims 7 and 8, Sternoff et al. teach using polyols such as glycerin as a carrier (claims 14 and 24) or emollient [0057] and polyethylene oxides [0064] and polyalkylene glycol polymers as emollients [0057]. Sternoff et al. also teach glycerol (glycerin) as equivalent to propylene glycol as the carrier [0054].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and, Sternoff et al. is that, Sternoff et al. do not expressly teach an embodiment with glycerin or polyethylene glycol. This deficiency in Sternoff et al. is cured by the teachings of Sternoff et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add glycerin or polyethylene glycol to the liquid composition of Sternoff et al., as suggested by Sternoff et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sternoff et al. teach embodiments using glycerin as a carrier or emollient and polyalkylene glycol, which renders obvious such simple polyalkylene glycols as polyethylene glycol, polypropylene glycol to the ordinary artisan, as an emollient which are desirable to use in dermatological compositions for the skin of the user. Therefore, the ordinary artisan would have a reasonable expectation of success if formulating the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that they have already shown that Stemoff et. al, does not provide the same invention as is now provided in the presently amended claims. Respectfully, the Examiner does not agree. The Examiner has shown how Sternoff et al. still anticipates the claimed subject matter and renders obvious the dependent claims. Applicant’s argument is not persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
1. Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9393261 in view of Sanjeev et al. (US 20100203088). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter embraces the instantly claimed subject matter. The patent discloses polyol liquid compositions comprising stable chelated silver oxide complex with chitosan and citric acid (carboxylic acid) having a concentration of at least 100 ppm (claims 1-5) where the polyol is propanediol, propylene glycol or glycerin (claims 1 and 8) for topical application (claims 6 and 7). 
The patent does not expressly teach a homogenous dispersion or that the suspension does not form a precipitate or that the solution is initially alkaline or polyethylene glycol as the polyol. However, the slurry of silver oxide naturally makes an alkaline aqueous solution as taught by Applicant [0079] and no precipitate is also a natural consequence of mixing the same components. The ordinary artisan would desire a homogenous dispersion to avoid inhomogenous distribution of the silver oxide active agent in the composition. With regard to the polyethylene glycol, Sanjeev et al. render propylene glycol and polyethylene glycol as functional equivalents in topical formulations comprising silver (claims 1 and 5). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, In re Fout, 675 F.2d 297, 301 (CCPA 1982). Accordingly, polyethylene glycol is an obvious polyol for use in the liquid composition of the patent. 
Thus, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
2. Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10687535 as evidenced by “gel” ([online] Britannica retrieved on 11/2/21 from: https://www.britannica.com/science/gel; 1 page). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter embraces the instantly claimed subject matter. The patent discloses a homogenous aqueous gel composition comprising glycerin, water and a chitosan-metal oxide carboxylate complex chelate suspended in aqueous solution (claims 1 and 9). As defined by Britannica, a gel is a viscous liquid medium and therefore the gel of the patent reads on a liquid composition. The patent discloses that the metal is silver, copper, zinc, titanium, gold, nickel and tin (claim 3), thus rendering silver oxide obvious, in a concentration of about 10 ppm to about 4000 ppm (claims 5 and 14), which is about 0.001% to about 0.4%, and which does not form a precipitate (claims 2 and 11) and the polyol is glycerin or propanediol or polyethylene glycol (claim 10). The silver naturally provides antimicrobial, antibacterial and/or anti-viral properties to the aqueous gel. The liquid gel composition of the patent contains the same components instantly claimed and is therefore also stable with the chelated silver oxide complex suspended in the . 
3. Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9132296. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter embraces the instantly claimed subject matter. The patent discloses stable silver oxide complex of a slurried mixture of chitosan, citric acid (carboxylic acid) and  75 ppm (0.0075%) silver oxide with the polyol glycolic acid (contains 2 hydroxyl groups), hence a liquid composition, and kills bacteria in the form of, for example, a topical agent that can spread on the skin to form a film (claims 1-7). The liquid composition of the patent contains the same components instantly claimed and is therefore also stable with the chelated silver oxide complex suspended in the polyol based liquid composition with no precipitate. The patented subject matter appears to anticipate the instantly claimed subject matter. Therefore, the ordinary artisan would have recognized the variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicant are willing to file terminal disclaimers once it is necessary to do so. Until that time, the claims remain rejected.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613